Citation Nr: 0828394	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-19 896	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

Mr. C. L. had inactive duty for service with the U. S. Navy 
Reserves from October 1937 until July 1941.  He died in March 
2005.  The appellant in this appeal is the his son.


FINDING OF FACT

On July 23, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in July 2005 notified 
the claimant of the denial of burial allowance.  The RO 
received a notice of disagreement (NOD) in September 2005.  
The RO issued a statement of the case (SOC) in May 2006.  The 
RO received a VA Form 9, substantive appeal, on May 15, 2006.  
In a statement dated July 23, 2008, the representative noted 
that the appellant cancelled a previously scheduled hearing 
at the RO because the Navy Department determined that his 
father served only on inactive duty status during his naval 
service, and, as such, was not eligible for a grave marker.  
The representative added, "[t]herefore, he has given up 
trying to get one and will let it drop.  He is sorry for any 
inconvenience at this time[.]"  The Board construes this 
statement as a request to withdraw his appeal regarding 
burial benefits.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
The appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


